Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 12, 2014

The Court of Appeals hereby passes the following order:

A15A0692. DENEQUIA SMITH v. THE AMERICAN HOME REAL ESTATE
    PM.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Denequia Smith appealed the magistrate court’s
decision to the state court. On September 12, 2014, the state court entered judgment
against Smith, who filed a notice of direct appeal to this Court on September 22,
2014. We lack jurisdiction for two reasons.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Smith was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Her failure to do so deprives us of jurisdiction over this appeal.
      Second, this appeal is untimely. Although a notice of appeal generally may
be filed within 30 days of entry of the order sought to be appealed, the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this case is a dispossessory judgment. And,
pursuant to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Here, Smith filed her notice of
appeal 10 days after the state court’s order was entered. For these reasons, we lack
jurisdiction to review this appeal, which is hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                                                          12/12/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.